DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on 11/27/2022 has overcome the objections in the Office Action filed on 08/18/2022, with the exception of claim 12

Drawings
Figures 1-3 should be designated by a legend such as – Prior Art – or – Conventional Art – because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “fine pattern portions” as cited in at least claims 1, 4, 7, and 16 has been interpreted as pattern portions due to the description in ¶¶ 0007-0014. The examiner notes that there are no numerical values given regarding the dimensions of the fine pattern portions.

Claim Objections
Claim 12 is objected to because of the following informalities:  On line 7 “the fine pattern portion” should be changed to – at least one of the plurality of fine patter portions – in order to put the claim in proper form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 16, and 23-24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (US 20100157624 A1; previously relied upon in the Office Action filed on 08/18/2022; “Liao”).
Re Claim 1:
Liao discloses a light exiting member (second light guide body 220, shown in at least Fig 2B and described below) comprising: 
a plurality of fine pattern portions formed on one surface (formed on surface that mates with first light guide 210, shown in Fig 2B of Liao with the examiner’s annotations, below), wherein at least one the fine pattern of the plurality of fine pattern portions has a cavity (shown above dotted line in Fig 2B of Liao, below), the cavity being defined by a lower surface (second connection surface 224) located at a predetermined depth from an opening (depth E1) and a plurality of inner surfaces each of which is connected to each side of the lower surface (shown in Fig 2B, below); 
wherein the cavity has a width which becomes narrower from the opening toward the lower surface (shown in Fig 2B, below); 
wherein at least one of the inner surfaces is a curved surface convex toward inside of the cavity (shown in Fig 2B, below; the examiner notes that side surface 216b of first light guide 210 is concave and mates with the convex surface of light exiting member (220)); and 
wherein a line (line A-A, Fig 2A) that cuts the curved surface (Fig 2A transposed with Fig 2B of Liao below) in a direction perpendicular to the one surface is a straight line (the examiner notes that the A-A is a straight line cutting in the D3 direction which is perpendicular to the length of the curved surfaces extending in the D2 direction).

Figure 2B of Liao with the examiner’s annotations

    PNG
    media_image1.png
    648
    707
    media_image1.png
    Greyscale


Re Claim 16:
Liao discloses a light unit (backlight module M2) comprising: 
a light source (light source N2); 
a light exiting member (at least second light guide body 220) for exiting light upward from the light source (due to the configuration shown in Fig 2C and described in ¶¶ 0035-0036); 
wherein the light exiting member (220) has a plurality of fine pattern portions (plurality of at least one fine pattern portion shown in Fig 2B of Liao with the examiner’s annotations, above) formed on one surface thereof (formed on the surface that mates with first light guide body 210); 
wherein at least one find pattern portion of the plurality of fine patterns portion has a cavity (shown in Fig 2B of Liao, above); 
wherein the cavity is defined by a lower surface (second connection surface 224) located at a predetermined depth (depth E1) from an opening (shown in Fig 2B, above) and a plurality of inner surfaces each of which is connected to each side of the lower surface (shown in Fig 2B, above); 
wherein the cavity has a width which becomes narrower from the opening toward the lower surface (shown in Fig 1B, above);
at least one of the inner surfaces is a curved surface convex toward inside of the cavity (shown in Fig 2B, above); and 
wherein a line (line A-A, Fig 2A) that cuts the curved surface (Fig 2A transposed with Fig 2B of Liao above) in a direction perpendicular to the one surface is a straight line (the examiner notes that the A-A is a straight line cutting in the D3 direction which is perpendicular to the length of the curved surfaces extending in the D2 direction).

Re Claim 23:
Liao further discloses wherein the light exiting member (at least 220) is one in which at least two light exiting members are combined (first and second light guide bodies 210 and 220 combine to form light guide plate 200, Fig 2B), and each of the at least two light exiting members (each of 210 and 220) is disposed such that one surface thereof faces in one direction (configuration shown in Fig 2B).
Re Claim 24:
Liao further discloses wherein the at least two light exiting members (210 and 220) are bonded (described in at least ¶ 0033) to one body (200), or one of the at least two light exiting members is laminated on the other light exiting member (specifically 220 is laminated on 210 due to the description in at least ¶ 0033 of second light guide body 220 may be manufactured by means of coating and solidification so that the protrusions 226 may closely contact the recesses 216 respectively; further, the examiner notes that lamination is a Product-By-Process limitation and not given patentable weight in accordance with MPEP § 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have distinguished the disclosed one body of Liao from the claimed one body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Liao further discloses a light guide member (first light guide body 210) disposed under the light exiting member (disposition shown in Fig 2B) and adhered to the light exiting member (adherence shown in Fig 2B and the description in at least ¶0035 as closely contact); 
wherein the light exiting member (210) comprises an adhesive layer for adhesion with the light guide member (surface that mates with 220), and 
wherein the light source (N2) is located at one side part of the light guide member (configuration shown in Fig 2B).
With regard to the light exiting member (220), Liao at least suggests the light exiting member (220) is a film due to the description in ¶ 0033 of second light guide body 220 may be manufactured by means of coating and solidification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liao as at least suggesting the light exiting member is a flexible film.
Liao does not disclose the film is flexible.
However, the only two choices are flexible an non-flexible.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc), it would be obvious to try the configuration of the film of Liao to be flexible to reduce the occurrence of damage by surface contact in brittle surfaces.

Allowable Subject Matter
Claims 12-15 are objected to as indicated in the claim objections, above, or objected to as being dependent upon an objected claim, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 12:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the deformation pattern as set forth in the claim. An analysis of the claim limitation as compared with the disclosure of Liao is given below.
Liao discloses a light exiting member (second light guide body 220, shown in at least Fig 2B and described below) comprising: 
a light exiting part (part that mates with first light guide body 210) having light exiting patterns (a plurality of the at least one light fine pattern portion shown in Fig 2B of Liao with the examiner’s annotations, above) formed on one surface thereof (surface that mates with 210, shown in Fig 2B of Liao, above); 
a light guide layer (first light guide layer 110) disposed on the light exiting pattern (disposition shown in Fig 2B; the examiner notes that there is no orientational limitation claimed) and having a refractive index relatively lower than that of the light exiting part (described in at least ¶ 0029 as refractive index of the second light guide body 220 is greater than the refractive index of the first light guide body 210. In this embodiment, the absolute value of the difference between the refractive index of the second light guide body 220 and the refractive index of the first light guide body 210 is between 0.03 and 0.4); and
wherein the light exiting pattern is formed on the one surface (surface that mates with 210) and is a cavity (shown in Fig 2B, above) defined by a lower surface (second connection surface 224) located at a predetermined depth (depth E1) from an opening (opening to mate with first connection surface 214) and a plurality of inner surfaces each of which is connected to each side of the lower surface (configuration shown in Fig 2B, above).
With regard to the light guide layer (210), Liao at least suggest the light guide layer (210) is a resin due to the description in ¶ 0033 of first light guide body 210 may be manufactured through thermal compression process or injection molding process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liao as at least suggesting the light guide layer (210) is a resin.
Although Liao describes heat (thermal compression in ¶ 0033), Liao does not disclose a deformation pattern deformed by heat.
Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light exiting member of Liao by including a deformation pattern since such a modification would complicate the design of the light exiting member of Liao without providing a significant expected benefit. Furthermore, a deformation pattern may destroy the invention since the utility of the light exiting member of Liao is dependent upon mating with a complementary structure.
Re Claims 13-15:
The claims contain allowable subject matter due to their dependence on base claim 12.

Claim 2-3, 18-22, and 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner also notes the claim objections, above.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the protruding pattern as set forth in the claim.
Re Claim 3:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the mirror layer as set forth in the claim.
Re Claim 18:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the extension part as set forth in the claim.
Re Claims 19-20:
The claims contain allowable subject matter due to their dependence on intervening claim 18.

Re Claim 21:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the extension part as set forth in the claim.


Re Claim 22:
The claim contains allowable subject matter due to its dependence on intervening claim 21.
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the deformation pattern as set forth in the claim.
Re Claim 25:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the at least two light exiting members are disposed to be symmetrical to each other as set forth in the claim.
Re Claim 26:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the mirror part as set forth in the claim.
Re Claims 27-28:
The claims contain allowable subject matter due to their dependence on intervening claim 26.

Claims 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 4:
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of a guard ring and curved surface convex as set forth in the claim.
Re Claims 5-6:
The claims are allowed due to their dependence on base claim 4.
Re Claim 7: 
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of a protruding pattern as set forth in the claim. Therefore, the claim is novel and non-obvious.
Re Claim 8: 
The closets prior art of record, Liao, does not disclose, teach, suggest, or render obvious the combined structure and functionality of the resins and resin layer as set forth in the claim.
Re Claims 9-11:
The claims are allowed due to their dependence on base claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 11/17/2022 have been fully considered but they are not persuasive.

With regard to claim 1 (and applicable to claim 16), on Pages 12-15, the Applicant argues that Liao does not disclose a line that cuts the curved surface in a direction perpendicular to the one surface is a straight line. However, the examiner respectfully disagrees and points that Liao does disclose a line (line A-A, Fig 2A) that cuts the curved surface (Fig 2A transposed with Fig 2B of Liao above) in a direction perpendicular to the one surface is a straight line (the examiner notes that the A-A is a straight line cutting in the D3 direction which is perpendicular to the length of the curved surfaces extending in the D2 direction). Accordingly, the respective rejections are sustained.
Conclusion
Applicant’s representative is invited to schedule an interview with the examiner to discuss disclosed but not yet claimed difference between the disclosure of Liao and Applicant’s disclosure, specifically including Figs 13-14 (also shown in Applicant’s Remarks on Pages 13-14). For example, an unclaimed limitation could be: 
wherein the inner surfaces become narrower in the direction that they face each other; and
wherein the number of inner surfaces is greater than two.
This amendment would overcome the rejections of claim 1 and 16, respectively, and require an updated search to determine patentability
Additionally, the examiner notes that the orientation of the inner surfaces with respect to the projection of orthogonal light is also not claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875